Name: 2004/106/: Decision of the Representatives of the Governments of the Member States meeting within the Council of 22 January 2004 giving a discharge to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention
 Type: Decision
 Subject Matter: budget;  EU finance;  European Union law
 Date Published: 2004-02-05

 Avis juridique important|42004D01062004/106/: Decision of the Representatives of the Governments of the Member States meeting within the Council of 22 January 2004 giving a discharge to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention Official Journal L 032 , 05/02/2004 P. 0009 - 0010Decision of the Representatives of the Governments of the Member States meeting within the Councilof 22 January 2004giving a discharge to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention(2004/106/EU)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL OF THE EUROPEAN UNION,Having regard to Decision 2002/176/EU of the Representatives of the Governments of the Member States, meeting within the Council, of 21 February 2002, setting up a Fund for the financing of the Convention on the Future of the European Union and laying down the financial rules for its management(1), and in particular Article 20 thereof,Having regard to the assent of the European Parliament of 16 December 2003 on the discharge to be given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention,Having regard to the assent of the Council of 5 June 2003 on the discharge to be given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention,Having regard to the assent of the Commission of 9 September 2003 on the discharge to be given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention,Having examined the revenue and expenditure account, balance sheet and report by the Court of Auditors, for the financial year 2002(2), as submitted to them,Whereas, according to the revenue and expenditure account for the financial year 2002:- revenue amounted to EUR 4033835,- expenditure disbursed from appropriations amounted to EUR 500392;Whereas EUR 3499608 in appropriations for payments have been carried forward from the financial year 2002 to the financial year 2003;Whereas in its report the Court of Auditors concluded that its audit had enabled it to obtain reasonable assurance that the accounts for the financial year ended 31 December 2002 were reliable and that the underlying transactions were, on the whole, legal and regular;Whereas the Secretary-General of the Convention on the Future of the European Union made no comments on the Court's report,HAVE DECIDED AS FOLLOWSSole ArticleA discharge is hereby given to the Secretary-General of the Convention on the Future of the European Union in respect of the implementation for the financial year 2002 of the budget of the Fund set up for the financing of the Convention.Done at Brussels, 22 January 2004.The PresidentA. Anderson(1) OJ L 60, 1.3.2002, p. 56.(2) OJ C 122, 22.5.2003, p. 1.